Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 1 of 19




      EXHIBIT 1
       Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 2 of 19




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  SPECTRUM DYNAMICS MEDICAL LIMITED,

                               Plaintiff,                Case No.: 18-cv-11386 (VSB)

                v.

  GENERAL ELECTRIC COMPANY, GE
  HEALTHCARE, INC., GE MEDICAL SYSTEMS
  ISRAEL LTD., JEAN-PAUL BOUHNIK,
  SERGIO STEINFELD, ARIE ESCHO, and
  NATHAN HERMONY,

                               Defendants.


       DEFENDANTS GENERAL ELECTRIC COMPANY, GE HEALTHCARE, INC., GE
      MEDICAL SYSTEMS ISRAEL LTD., JEAN-PAUL BOUHNIK, SERGIO STEINFELD,
        ARIE ESCHOESHCO, AND NATHAN HERMONY’S SECOND SUPPLEMENTAL
      INITIAL DISCLOSURES PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
                                    26(a)(1)

         Defendants General Electric Company (“General Electric Company” or “GE”), GE

  Healthcare, Inc., and GE Medical Systems Israel Ltd. (collectively the “GE Defendants”), Jean-

  Paul Bouhnik (“Bouhnik”), Sergio Steinfeld (“Steinfeld”), Arie Escho (“EschoEscho1 (“Eshco”),

  and Nathan Hermony (“Hermony”) (Bouchnik, Steinfeld, EschoEshco, and Hermony, along with

  General Electric Company and GE Defendants, are each a “Defendant” and collectively

  “Defendants”12), by and through their undersigned counsel, hereby make the following second

  supplemental initial disclosures pursuant to Rule 26(a)(1) and (e) of the Federal Rules of Civil

  Procedure with regard to the above-captioned matter.



  1
   The caption of Plaintiff’s First Amended Complaint (“Amended Complaint”) improperly (and
  presumably inadvertently) identifies Arie Eshco as “Arie Escho.”

{J734902 04808123.DOCX}                         1
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 3 of 19



  2
   Pursuant to this Court’s Opinion and Order, dated June 1, 2020, Document No. 73, all claims
  and allegations against Yaron Hefetz (“Hefetz”) have been dismissed, and Hefetz is no longer a
  party to this case.


                                     GENERAL STATEMENT

         The following initial disclosures are based on information currently known to Defendants

  and are provided without prejudice to producing, during discovery or at any point before trial,

  any additional data, information or documents that are subsequently discovered, determined to be

  relevant for any purpose or determined to have been omitted from these initial disclosures.

  Defendants reserve the right to supplement or amend these disclosures as additional information

  becomes known to them.

         Defendants expressly reserve all objections to the use for any purpose of these initial

  disclosures, or any information or documents referenced herein, in this case or in any other case

  or proceeding. By identifying themselves as part of these initial disclosures, Defendants make

  no representations or admissions regarding their knowledge or competence and expressly reserve

  the right to object on any grounds, including but not limited to relevance, burden, and

  competence, to any deposition or testimony of any representative. The following initial

  disclosures are made without admission that such disclosures or discovery are necessary or

  appropriate regarding any of the subject matter described below.

         Defendants construe Federal Rule of Civil Procedure 26(a)(1) not to require the

  production of any information or documents protected by the attorney–client privilege, the

  attorney work product doctrine, or any other applicable privilege. Defendants intend to and do

  assert the applicable privilege with respect to all such information and documents, and

  inadvertent disclosure shall not constitute a waiver of any such privilege.

{J734902 04808123.DOCX}                           2
        Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 4 of 19




          The above qualifications apply to each initial disclosure made herein and are incorporated

  by reference as though fully set forth in each and every initial disclosure.

                             RULE 26(a)(1) INITIAL DISCLOSURES

  .I.     WITNESSES – the name and, if known, the address and telephone number of each
          individual most likely to have discoverable information—along with the subjects of
          that information—that the disclosing party may use to support its claims or
          defenses, unless the use would be solely for impeachment.

          Pursuant to Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Defendants

  identify the following individuals, other than counsel in this matter, or experts who will be

  disclosed in accordance with the Federal Rules of Civil Procedure and/or as ordered by the Court

  or agreed to by stipulation, who have or may have discoverable information that Defendants may

  use to support their defenses, unless solely for impeachment. Pursuant to the Court’s January 8,

  2021 Order, Defendants are identifying the individuals with the broadest and most knowledge on

  the issues described herein. (Dkt. 171.)

          In addition to the witnesses listed below, the names of other witnesses may be contained

  in documents produced during discovery. Defendants’ investigation and discovery are

  continuing, and Defendants anticipate that they may find additional witnesses whose identities or

  the extent of whose knowledge is not known at the present time. Defendants reserve all rights to

  take discovery from third parties, including from entities identified or referred to in the First

  Amended Complaint filed by Plaintiff, which may be used to support their defenses. Defendants

  also reserve the right to supplement this list of individuals again pursuant to Rule 26(e)(1).

          The following patents described herein will be identified or referred to in abbreviated

  form as follows: U.S. Patent No. 9,895,113 (“‘113 patent”); U.S. Patent No. 9,029,791 (“‘791

  patent”); U.S. Patent No. 9,439,607 (“‘607 patent”); U.S. Patent No. 9,579,072 (“‘072 patent”);

{J734902 04808123.DOCX}                            3
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 5 of 19




  U.S. Patent No. 9,895,114 (“‘114 patent”); U.S. Patent No. 9,482,562 (“‘562 patent”); U.S.

  Patent No. 9,295,439 (“‘439 patent”); U.S. Patent No. 9,402,595 (“‘595 patent”); U.S. Patent No.

  9,442,197 (“‘197 patent”); U.S. Patent No. 9,392,982 (“‘982 patent”); U.S. Patent No. 9,915,737

  9,442,197 (“‘197 patent”); U.S. Patent No. 9,392,982 (“‘982 patent”); U.S. Patent No. 9,915,737

  (“‘737 patent”); and U.S. Patent No. 9,801,597 (“‘597 patent”); U.S. Patent No. 9,763,631

  (“‘631 patent”), U.S. Patent No. 9,554,489 (“‘489 patent”), U.S. Patent No. 9,599,490 (“‘490

  patent”, along with ‘113 patent, ‘607 patent, ‘072 patent, ‘114 patent, ‘562 patent, ‘439 patent,

  ‘595 patent, ‘197 patent, ‘982 patent, ‘737 patent, ‘597 patent, ‘631 patent, and ‘489 patent,

  collectively the “GE Patents”). Additionally, U.S. Patent Pub. No. 2018/0114096 (“‘096

  publication”), and U.S. Patent Pub. No. 2018/0259659 (“‘659 publication”, along with ‘096

  publication, collectively the “GE Patent Publications”).

         Defendants identify the following individuals who have, or may have, knowledge related

  to Spectrum’s remaining claims in its First Amended Complaint for, inter alia, misappropriation

  of trade secrets and correction of inventorship.

  Spectrum’s Trade Secret and Correction of Inventorship Claims

         •   Jean-Paul Bouhnik, Chief Physicist for Molecular Imaging at GE Healthcare,
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Bouhnik has information regarding the conception, development, technology, and
             reduction to practice of the inventions claimed in the ‘113 patent, ‘490 patent, ‘791
             patent, ‘072 patent, ‘562 patent, ‘597 patent, ‘489 patent, ‘490 patent, ‘096 patent,
             ‘737 patent, ‘597 patent, and the ‘489 patent, including their development, trials,
             marketing, promotions, sales, assignment, and/or licensing. Mr. Bouhnik also has
             information relating to Defendants’ business dealings with and communications with

{J734902 04808123.DOCX}                              4
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 6 of 19




             Plaintiff. Finally, Mr. Bouhnik has information regarding GE’s accused SPECT
             device.

         •   Sergio Steinfeld, System Designer at GE Healthcare,
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Steinfeld has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘072 patent and the ‘595
             patent, including their development, trials, marketing, promotions, sales, assignment,
             and/or licensing. Mr. Steinfeld also has information relating to Defendants’ business
             dealings with and communications with Plaintiff.

         •   Arie EschoEshco, Ex-Segment Leader of MICT, Nuclear Medicine, at GE
             Healthcare, c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. EschoEshco has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘791 patent, including its
             development, trials, marketing, promotions, sales, assignment, and/or licensing. Mr.
             EschoEshco also has information relating to Defendants’ business dealings with and
             communications with Plaintiff.

         •   Nathan Hermony, Ex-Vice President & Global General Manager of Molecular
             Imaging at GE Healthcare,
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Hermony has information regarding the communications that took place between
             GE and Plaintiff at the European Association of Nuclear Medicine in Vienna, Austria
             in October 2017 and at the SNMMI trade show in Philadelphia in June 2018. Mr.
             Hermony also has information regarding GE’s efforts to develop its patented
             technology and information relating to Defendants’ dealings with Plaintiff.
{J734902 04808123.DOCX}                          5
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 7 of 19




         •   Shuchi Varandani, currently Transition Services PMO Leader; previously Managing
             Director of Business Development at GE Healthcare,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Ms. Varandani has information regarding the 2009-2012 diligence period, including
             the dealings and negotiations between the GE Defendants and Plaintiff and the
             sharing of information between these entities.

         •   Gil Kovalski, currently Global Clinical Application Manager, Molecular Imaging at
             GE Healthcare; previously the Head the GE Patent Evaluation Board,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Kovalski has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘791 patent, ‘072 patent,
             ‘114 patent, ‘595 patent, ‘737 patent, ‘631 patent, and the ‘498 patent, including their
             development, trials, marketing, promotions, sales, assignment, and/or licensing. Mr.
             Kovalski also has information relating to Defendants’ business dealings with and
             communications with Plaintiff.

         •   Roee Khen, currently Mechanic Functional Manager at GE Healthcare,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Khen has information regarding the conception, development, technology, and
             reduction to practice of the inventions claimed in the ‘607 patent and ‘490 patent,
             including their development, trials, marketing, promotions, sales, assignment, and/or
             licensing. Mr. Khen also has information relating to Defendants’ business dealings
             with and communications with Plaintiff.

         •   Yaron Hefetz, Intellectual Property Consultant,
             c/o Marla R. Butler,
             Thompson Hine LLP
{J734902 04808123.DOCX}                           6
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 8 of 19




             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326

             Telephone: (404) 541-2900

             Mr. Hefetz has information regarding the conception, development, technology, and
             reduction to practice of the inventions claimed in the ‘113 patent, ‘791 patent, ‘607
             patent, ‘072 patent, ‘114 patent, ‘562 patent, ‘439 patent, ‘595 patent, ‘597 patent,
             ‘490 patent, ‘631 patent, and the ’498 patent, including their development, trials,
             marketing, promotions, sales, assignment, and/or licensing. Mr. Hefetz also has
             knowledge regarding the inventions claimed in U.S. Patent Pub. No. 2018/0110496,
             filed as U.S. Application No. 15/298,940, including their development, trials,
             marketing, promotions, sales, assignment, and/or licensing of the claimed inventions.

         •   Yulim Zingerman, former Engineering Manager at GE Healthcare,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Zingerman has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘791 patent and the ‘982
             patent, including their development, trials, marketing, promotions, sales, assignment,
             and/or licensing. Mr. Zingerman also has information relating to Defendants’
             business dealings with and communications with Plaintiff.

         •   Yariv Grobshtein, currently Recon, IQ Manager and PE at GE Healthcare,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Grobshtein has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘072 patent and the ‘737
             patent, including their development, trials, marketing, promotions, sales, assignment,
             and/or licensing. Mr. Grobshtein also has knowledge regarding the inventions
             claimed in U.S. Patent Pub. No. 2018/0259659, filed as U.S. Application No.
             15/452,305 including their development, trials, marketing, promotions, sales,
             assignment, and/or licensing of the claimed inventions. Mr. Grobshtein also has
             information relating to Defendants’ business dealings with and communications with

{J734902 04808123.DOCX}                          7
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 9 of 19




             Plaintiff.

         •   Riyad Mahameed, current Chief Engineer of Molecular Imaging at GE Healthcare, c/o
             Marla R. Butler
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Mahameed has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘597 patent, including its
             development, trials, marketing, promotions, sales, assignment, and/or licensing. Mr.
             Mahameed also has information relating to Defendants’ business dealings with and
             communications with Plaintiff.

         •   Reuven Brenner, currently Chief Product Manager at GE Healthcare,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Brenner has information relating to Defendants’ business dealings with and
             communications with Plaintiff. Mr. Brenner also has information regarding GE’s
             accused SPECT device.

         •   Yoel Zilberstien, Founder of Spectrum Dynamics Medical Limited,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Zilberstien has information regarding the inventions
             claimed in the PCT/IB2013/053721 (‘721 PCT) (filed as U.S. Application No.
             14/399,975, and published as U.S. Patent Pub. No. 2015/011970), including their
             development, trials, marketing, promotions, sales, assignment, and licensing. Mr.
             Zilberstien also should have information regarding his claimed inventorship of the
             ‘113 patent, ‘114 patent, ‘562 patent, ‘791 patent, ‘607 patent, ‘072 patent, ‘595
             patent, ‘737 patent, and ‘982 patent. And Mr. Zilberstien should have information
             relating to Defendants’ business dealings with, negotiations with, and
             communications with Plaintiff.
{J734902 04808123.DOCX}                         8
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 10 of 19




         •   Nathaniel Roth, Vice President of Research and Development at Spectrum Dynamics
             Medical Limited,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Roth has information regarding the inventions claimed
             in the ‘721 PCT, including their development, trials, marketing, promotions, sales,
             assignment, and licensing. Mr. Roth also should have information regarding his
             claimed inventorship of the ‘113 patent, ‘114 patent, ‘562 patent, ‘791 patent, ‘607
             patent, ‘072 patent, ‘595 patent, ‘737 patent, and ‘982 patent. Mr. Roth also has
             information relating to GE’s dealings with Plaintiff. And Mr. Roth should have
             information relating to Defendants’ business dealings with, negotiations with, and
             communications with Plaintiff.

         •   Shlomo Ben-Haim, Inventor at Spectrum Dynamics Medical Limited,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Ben-Haim has information regarding the inventions
             claimed in the ‘721 PCT, including their conception, reduction to practice,
             development, trials, marketing, promotions, sales, assignment, and licensing. Mr.
             Ben-Haim may also have information relating to Defendants’ dealings with Plaintiff.

         •   Benny Rousso, Inventor at Spectrum Dynamics Medical Limited,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Rousso has information regarding the inventions
             claimed in the ‘721 PCT, including their conception, reduction to practice,
             development, trials, marketing, promotions, sales, assignment, and licensing. Mr.
             Rousso may also have information relating to Defendants’ dealings with Plaintiff.

         •    Gilad Yoeli, Chief Executive Officer at Spectrum Dynamics Medical Limited,
              formerly the Chief Financial and Operations Officer at Spectrum Dynamics Medical
{J734902 04808123.DOCX}                         9
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 11 of 19




             Limited,
             c/o Neil    F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Yoeli has information regarding the inventions
             claimed in the ‘721 PCT, including their development, trials, marketing, promotions,
             sales, assignment, and licensing. Mr. Yoeli may also have knowledge of the
             conception and development of Trade Secrets A-Q and the structure, function and
             operation of the Veriton, Veriton-CT, and predecessor Spectrum technologies. Mr.
             Yoeli may have knowledge of the GE device that Plaintiff alleges was seen at a
             hospital in Israel. And Mr. Yoeli may have information relating to Defendants’
             dealings with Plaintiff as well as Spectrum’s business and predecessors-in-interest.

         •   Jim Haisler, Vice President, Global Commercial Operations at Spectrum Dynamics
             Medical Limited,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Haisler has information regarding the inventions
             claimed in the ‘721 PCT, including their development, trials, marketing, promotions,
             sales, assignment, and licensing. Mr. Haisler may also have knowledge of the
             conception and development of Trade Secrets A-Q and the structure, function and
             operation of the Veriton and the predecessor Spectrum technologies. Mr. Haisler may
             have knowledge of the GE device that Plaintiff alleges was seen at a hospital in Israel.
             And Mr. Haisler may have information relating to Defendants’ dealings with Plaintiff
             as well as Spectrum’s business and predecessors-in-interest.

         •   Pascal V. Cabanel, Spectrum’s Legal Consultant,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.




             1950 Roland Clarke Place
              Reston, Virginia 20191
             Telephone: (703) 716-1191
{J734902 04808123.DOCX}                          10
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 12 of 19




             Defendants anticipate that Mr. Cabanel has information relating to Spectrum’s
             business and predecessors-in-interest, including the transfer of the alleged trade
             secrets and other intellectual property to Plaintiff, as the former General Counsel for
             Biosensors International Group, Ltd.

         •   Josh Gurewitz, Spectrum’s former Vice President of Sales and Marketing USA,
             c/o Neil F. Greenblum

             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

              Defendants anticipate that Mr. Gurewitz has information relating to Spectrum’s North
              American sales and marketing activities for the Veriton. Mr. Gurewitz may also have
              knowledge of the 2009-2012 diligence period, including the dealings and negotiations
              between the GE Defendants and Plaintiff and the sharing of information and documents
              between them.

         •   Sajed Haj-Yahya, Spectrum’s Head of Mechanics,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Haj-Yahya has information relating to all mechanical
             aspects of the Veriton, including its development, trials, risk management, and
             mechanical safety, as he was the team leader for mechanics during the development
             of the Veriton, as well as a member of the risk management team for the Veriton. Mr.
             Haj-Yahya may also have information regarding all mechanical aspects of the D-
             SPECT.

         •   Miri Tal, Spectrum’s former Vice President of Operations, Israel,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Ms. Tal has information relating to the diligence period
             from 2009-2011, including the dealings and negotiations between the GE Defendants
             and Plaintiff and the sharing of information and documents between them.

{J734902 04808123.DOCX}                           11
      Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 13 of 19




         Defendants identify the following individuals that have, or may have, knowledge related

  to GE’s counterclaims for patent infringement.

  GE Patent Infringement Counterclaims

         •   Jean-Paul Bouhnik, Chief Physicist for Molecular Imaging at GE Healthcare,
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Bouhnik has information regarding the conception, development, technology, and
             reduction to practice of the inventions claimed in the ‘439 and ‘595 patent, including
             their development, trials, marketing, promotions, sales, assignment, and/or licensing.

         •   Gil Kovalski, currently Global Clinical Application Manager, Molecular Imaging at
             GE Healthcare; previously the Head the GE Patent Evaluation Board,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Kovalski has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘595 patent, including its
             development, trials, marketing, promotions, sales, assignment, and/or licensing.

         •   Roee Khen, currently Mechanic Functional Manager at GE Healthcare,
             c/o Marla R. Butler,
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Khen has information regarding the conception, development, technology, and
             reduction to practice of the inventions claimed in the ‘439 patent, including itstheir
             development, trials, marketing, promotions, sales, assignment, and/or licensing.

         •    Yaron Hefetz, Intellectual Property Consultant,
              c/o Marla R. Butler,
              Thompson Hine LLP
{J734902 04808123.DOCX}                           12
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 14 of 19




             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Hefetz has information regarding the conception, development, technology, and
             reduction to practice of the inventions claimed in the ‘439 patent and the ‘595 patent,
             including their development, trials, marketing, promotions, sales, assignment, and/or
             licensing.

         •   Sergio Steinfeld, System Designer at GE Healthcare,
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Mr. Steinfeld has information regarding the conception, development, technology,
             and reduction to practice of the inventions claimed in the ‘595 patent, including its
             development, trials, marketing, promotions, sales, assignment, and/or licensing.

         •   Avi Bar-Shalev, former GE employee,
             c/o Marla R. Butler
             Thompson Hine LLP
             3560 Lenox Road NW, Suite 1600
             Atlanta, Georgia 30326
             Telephone: (404) 541-2900

             Defendants anticipate that Mr. Bar-Shalev has information regarding the conception,
             development, technology, and reduction to practice of the inventions claimed in the
             ‘595 patent, including its development, trials, marketing, promotions, sales,
             assignment, and/or licensing.

         •   Yoel Zilberstien, Founder of Spectrum Dynamics Medical Limited,
             c/o Neil F. Greenblum
             Greenblum & Bernstein, P.L.C.
             1950 Roland Clarke Place
             Reston, Virginia 20191
             Telephone: (703) 716-1191

             Defendants anticipate that Mr. Zilberstien has information regarding Spectrum’s
             technology and devices that infringe the ‘439 patent and the ‘595 patent..
         •   Nathaniel Roth, Vice President
             of Research and Development
{J734902 04808123.DOCX}                          13
        Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 15 of 19




               at Spectrum Dynamics Medical
               Limited,c/o Neil F. Greenblum
               Greenblum & Bernstein, P.L.C.
               1950 Roland Clarke Place Reston,
               Virginia 20191
               Telephone: (703) 716-1191

               Defendants anticipate that Mr. Roth has information regarding Spectrum’s technology
               and devices that infringe the ‘439 patent and the ‘595 patent..

           •   Josh Gurewitz, Spectrum’s former Vice President of Sales and Marketing USA,
               c/o Neil F. Greenblum
               Greenblum & Bernstein, P.L.C.
               1950 Roland Clarke Place
               Reston, Virginia 20191
               Telephone: (703) 716-1191

               Defendants anticipate that Mr. Gurewitz has information regarding Spectrum’s sales
               and marketing of technology and devices that infringe the ‘439 patent.

           •   Sajed Haj-Yahya, Spectrum’s Head of Mechanics,
               c/o Neil F. Greenblum
               Greenblum & Bernstein, P.L.C.
               1950 Roland Clarke Place
               Reston, Virginia 20191
               Telephone: (703) 716-1191

               Defendants anticipate that Mr. Haj-Yahya has information regarding Spectrum’s
               technology and devices that infringe the ‘439 patent.

  II.      DOCUMENTS – a copy—or a description by category and location—of all
           documents, electronically stored information, and tangible things that the disclosing
           party has in its possession, custody, or control and may use to support its claims or
           defenses, unless the use would be solely for impeachment.

           Pursuant to Rule 26(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and subject to

  the reservation of rights and privileges described above, documents, electronically stored

  information and tangible things presently known to Defendants that may be in their possession,

  custody or control at GE Defendants’ offices, including offices in Israel, and may be used to

  support their defenses, unless such use would be solely for impeachment, include the following:

{J734902 04808123.DOCX}                           14
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 16 of 19




     •   Documents regarding the development, technology, testing, marketing, promotions, sales,
         assignment, and licensing of the inventions covered by the GE Patents, GE Patent
         Publications, and related patent applications;

     •   Documents regarding the damages that Defendants have suffered as a result of Plaintiff’s
         infringement of the asserted GE Patents;

     •   Documents regarding the relationship between the Defendants;

     •   Documents regarding communications between GE and Plaintiff during the diligence
         period between 2009-2012; and

     •   Documents regarding the GE Defendants’ corporate information.


         Discovery in this action is in its early stages, and Defendants’ investigation is ongoing.

  Defendants reserve the right to supplement this disclosure. Defendants may also rely on

  additional documents and information identified in the process of discovery and obtained

  through Rule 34 requests for production and/or through third-party discovery. Defendants may

  also rely on any document, electronically stored information, or tangible thing produced,

  disclosed, or submitted by Plaintiff or other parties, through initial disclosures or discovery, and

  any confidential documents or electronically stored information that may be produced pursuant

  to the protective order entered in this matter.
          Defendants also reserve the right to supplement these initial disclosures pursuant to Rule

  26(e) of the Federal Rules of Civil Procedure. Defendants continue to evaluate and expressly

  reserve all additional defenses. Defendants reserve their right to supplement these initial

  disclosures if and to the extent additional defenses are identified and raised.

         II.   DAMAGES COMPUTATIONS – a computation of each category of damages

  claimed by the disclosing party—who must also make available for inspection and copying

  as under Rule 34 the documents or other evidentiary material, unless privileged or


{J734902 04808123.DOCX}                            15
         Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 17 of 19




  protected from disclosure, on which each computation is based, including materials

  bearing on the nature and extent of injuries suffered.Defendant GE is the only Defendant

  currently seeking damages in this case. Pursuant to Rule 26(a)(1)(A)(iii) of the Federal

  Rules of Civil Procedure, GE cannot yet determine its total damages at this time but

  reserves the right to supplement this disclosure. Specifically, GE is not able to compute the

  damages from Plaintiff’s infringing sales at this time because the information necessary to

  calculate this amount is within Plaintiff’s possession, custody, or control. GE is also unable

  to compute its damages sustained as a result of Plaintiff’s unlawful actions since Plaintiff’s

  unlawful actions are ongoing and these damages continue to accrue. Further, attorneys’

  fees and costs cannot be calculated at this time because the litigation is ongoing, and

  Defendants’ attorneys’ fees and costs continue to accrue. Finally, Defendants deny

            liability to Plaintiff for any claimed damages, and Defendants reserve the right to

  supplement these initial disclosures pursuant to Rule 26(e) of the Federal Rules of Civil

  Procedure.

  III.      INSURANCE POLICIES – for inspection and copying as under Rule 34, any
            insurance agreement under which an insurance business may be liable to satisfy all
            or part of a possible judgment in the action or to indemnify or reimburse for
            payments made to satisfy the judgment.

            Pursuant to Rule 26(a)(1)(A)(iv) of the Federal Rules of Civil Procedure, Defendants

  hereby disclose that GE is not aware of any insurance policy or agreement(s) that would satisfy

  all or part of a possible judgment in this action or to indemnify or reimburse for payments made

  to satisfy the judgment. Discovery in this action is in its early stages, and Defendants’

  investigation is ongoing. Defendants reserve the right to supplement this disclosure.



{J734902 04808123.DOCX}                           16
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 18 of 19




  Dated: Atlanta, Georgia              Respectfully submitted,
         January 22May
         18, 2021                      THOMPSON HINE LLP

                                       /s/ Marla R. Butler
                                       Marla R. Butler
                                       Carl Wesolowski (pro hac vice)
                                       Lauren Hogan (pro hac vice)
                                       Two Alliance Center
                                       3560 Lenox Road NE, Suite 1600
                                       Atlanta, Georgia 30326
                                       Tel.: (404) 541-2900
                                       Fax: (404) 541-2905
                                       Marla.Butler@ThompsonHine.com
                                       Carl.Wesolowski@ThompsonHine.com
                                       Lauren.Hogan@ThompsonHine.com

                                       Jesse Jenike-Godshalk (pro hac vice)
                                       312 Walnut Street, Suite 14002000
                                       Cincinnati, Ohio 45202
                                       Tel.: (513) 352-6700
                                       Fax: (513) 241-4771
                                       Jesse.Godshalk@ThompsonHine.com

                                       Brian Lanciault
                                       335 Madison Avenue, 12th Floor
                                       New York, New York 10017
                                       Tel.: (212) 344-5680
                                       Fax: (212) 344-6101
                                       Brian.Lanciault@ThompsonHine.com

                                       Attorneys for Defendants
                                       General Electric Company, GE Healthcare,
                                       Inc., GE Medical Systems Israel Ltd., Jean-
                                       Paul Bouhnik, Sergio Steinfeld,
                                       Arie EschoEshco, and Nathan Hermony
                                       and for Non-Party Yaron Hefetz




{J734902 04808123.DOCX}                17
     Case 1:18-cv-11386-VSB-KHP Document 266-1 Filed 05/19/21 Page 19 of 19




                                CERTIFICATE OF SERVICE

         I hereby certify that on January 22May 18, 2021, a copy of Defendants General Electric

  Company, GE Healthcare, Inc., GE Medical Systems Israel Ltd., Jean-Paul Bouhnik, Sergio

  Steinfeld, Arie EschoEshco, and Nathan Hermony’s Second Supplemental Initial Disclosures

  Pursuant to Federal Rule of Civil Procedure 26(a)(1) was served via electronic mail on the

  following:


                                     Neil F. Greenblum, Esq.
                                     P. BrnakoBranko Pejic, Esq.
                                     Jeffrey H. Handelsman, Esq.
                                     Danielle Pfifferling, Esq.
                                     Greenblum & BernsteinGREENBLUM & BERNSTEIN,
                                     P.L.C.
                                     1950 Roland Clarke Place
                                     Reston, Virginia 20191
                                     (703) 716-1191
                                     ngreenblum@gbpatent.com
                                     bpejic@gbpatent.com
                                     jhandelsman@pbpatentgbpa
                                     tent.com

                                     Gregory D. Miller, Esq.
                                     Rivkin Radler LLP
                                     25 Main Street
                                     Court Plaza North
                                     Hackensack, NJ 07601
                                     gregory.miller@rivkin.com

                                     Attorneys for PlaintiffSpectrum Dynamics Medical Limited




                                               /s/ Marla
                                               Marla     R. Butler
                                                      R. Butler      Jesse Jenike-Godshalk
                                               Jesse Jenike-Godshalk




{J734902 04808123.DOCX}                        18
